Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 18, 2019

                                        No. 04-18-00564-CR

                                        David Lee YOUNG,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR2062
                          Honorable Laura Lee Parker, Judge Presiding


                                           ORDER
        On July 3, 2019, we abated this appeal to the trial court for a hearing to determine if the
sitting district attorney and the district attorney’s office were disqualified from prosecuting this
appeal. A supplemental clerk’s record has been filed containing the trial court’s findings of fact
and conclusions of law. The findings of fact and conclusions of law reflect that the trial court
held a hearing, the district attorney filed a motion to voluntarily recuse himself from this matter,
and the trial court granted the district attorney’s motion to voluntarily recuse himself from this
matter. The motion to recuse states that the State Prosecuting Attorney will now be prosecuting
this matter.

       This appeal is REINSTATED on this court’s docket.

       The State Prosecuting Attorney has filed a notice of appearance, a motion to strike the
appellate brief filed by the district attorney’s office, and a motion for extension of time to file her
brief.

        The notice of appearance filed by the State Prosecuting Attorney is NOTED. The State is
represented in this appeal by Stacey M. Soule, State Prosecuting Attorney, and John R.
Messinger, Assistant State Prosecuting Attorney. The motions to strike the appellate brief filed
by the district attorney’s office and for an extension of time to file the State Prosecuting
Attorney’s brief are GRANTED. The appellate brief previously filed by the district attorney’s
office is STRICKEN. The State Prosecuting Attorney’s brief is due in this court on or before
October 23, 2019.
It is so ORDERED on September 18, 2019.

                                          PER CURIAM


ATTESTED TO: _______________________
             Keith E. Hottle
             Clerk of Court